972 F.2d 1341
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.REPUBLIC INSURANCE COMPANY, Plaintiff-Appellant,v.Conrado FRIAS and Juana Frias, Defendants-Appellees.
No. 88-5583.
United States Court of Appeals, Ninth Circuit.
Submitted July 27, 1992.Decided Aug. 3, 1992.

Before EUGENE A. WRIGHT, FARRIS and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Republic appeals the denial of its Rule 60(b) motion to reconsider the dismissal in 1983 of its action against the Friases for failure to prosecute.   The district court denied Republic's action because it failed to meet Rule 60(b)(6)'s "extraordinary circumstance" requirement.   We affirm


3
In 1982 Republic sued the Friases for misrepresentations in their application for insurance.   The suit was dismissed for lack of prosecution.   Republic moved to reconsider the dismissal.   The district court did not rule on the motion and Republic appealed.   This court dismissed the appeal.


4
Republic's later motion to reconsider was filed late in 1987, approximately one year after this court's dismissal.   The district court denied the motion, concluding that the delay was excessive, and without reason or justification.   It found the delay especially egregious because the motion for reconsideration concerned a four-year-old dismissal order.   Further, the court, after a review of the record, concluded that the original 1983 dismissal was granted properly.


5
We review for abuse of discretion a denial of a motion to reconsider.   Redfield v. Insurance Co. of North America, 940 F.2d 542, 544 (9th Cir.1991).   An appeal from a denial of a Rule 60(b) motion does not raise for review the merits of the underlying judgment.   Molloy v. Wilson, 878 F.2d 313, 315 (9th Cir.1989).   Republic's motion to set aside the dismissal is made under Rule 60(b)(6) which allows for relief from a final judgment for "any other reasons justifying relief from operation of judgment."   Such a motion requires a finding of extraordinary circumstances.   Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir.1985).


6
Republic has shown no unusual change in circumstances calling for equitable relief.   Security Mut. Cas. Co. v. Century Cas. Co., 621 F.2d 1062, 1068 (9th Cir.1980).


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3